Citation Nr: 0418921	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder for the period 
from May 20, 1996 to February 28, 2002.

2.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder from March 1, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA)

As will be discussed below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  


REMAND

The veteran was granted service connection for post-traumatic 
stress disorder and a 30 percent evaluation was assigned, 
effective from May 20, 1996 (the date on which he filed his 
original claim for VA compensation for this psychiatric 
disability).  The veteran appealed the initial 30 percent 
evaluation assigned.  During the course of the appeal, an 
evaluation of 50 percent was granted for post-traumatic 
stress disorder, effective on March 1, 2002.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that pertinent changes to the rating schedule 
for psychiatric disorders were implemented by VA during the 
course of this claim on November 7, 1996.  Specifically, the 
criteria for rating post-traumatic stress disorder contained 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, were revised on 
this date in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Although the May 1999 rating decision on appeal acknowledged 
this development, the text of the decision only discussed and 
applied the new criteria but did not make mention of the 
older criteria.  The subsequent Statement of the Case that 
was issued in March 2002 provided notice of the revised 
criteria used, but no discussion whatsoever of the regulation 
changes implemented during the course of the claim, nor 
notice of the actual pre-November 7, 1996 criteria for rating 
post-traumatic stress disorder.  The old regulatory criteria 
were also not discussed in the Supplemental Statement of the 
Case that was issued in January 2004.  VA must consider the 
applicability of the provisions of both the old and the new 
regulations for evaluating psychiatric disabilities when 
revisions are made during the course of an appeal.

There is no indication in the record that the veteran or his 
representative were provided with notice of the actual 
provisions of the older rating schedule.  This failure of the 
RO to provide the appellant with notice constitutes a 
procedural defect which must be corrected to preserve his 
right to due process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The case must therefore be remanded so that the 
appellant and his representative may be properly notified of 
all applicable laws and regulations pertinent to his claim.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims folder must be reviewed 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
post-traumatic stress disorder.  With 
any necessary authorization from the 
veteran, an attempt to obtain copies of 
pertinent treatment records identified 
by him in response to this request, 
which have not been previously secured, 
should be made.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that cannot 
be obtained should be identified; (b) 
the efforts that made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claim should be noted.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  The veteran should be provided with 
a VA psychiatric examination to evaluate 
the severity of his post-traumatic 
stress disorder.  The examiner should 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining 
the veteran, the examiner should present 
a Global Assessment of Functioning 
score, with an explanation of the score 
assigned, and provide discussion that 
addresses the following questions:

(a.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with occasional 
decreases in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?  

(b.)  Is there definite impairment 
in the ability of the veteran to 
establish or maintain effective and 
wholesome relationships with people 
as a result of post-traumatic stress 
disorder?  Do the psychoneurotic 
symptoms from post-traumatic stress 
disorder result in such reductions 
in initiative, flexibility, 
efficiency, and reliability levels 
as to produce definite industrial 
impairment?  (The term "definite" is 
to be construed as "distinct, 
unambiguous, and moderately large in 
degree."  It represents a degree of 
social and industrial inadaptability 
that is "more than moderate but less 
than rather large." See O.G.C. Prec. 
9-93 (Nov. 9, 1993)).

(c.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

(d.)  Is there considerable 
impairment in the ability of the 
veteran to establish or maintain 
effective or favorable relationships 
with people due to his post-
traumatic stress disorder symptoms?  
Are the veteran's reliability, 
flexibility, and efficiency levels 
be so reduced by reason of his 
psychoneurotic symptoms due to post-
traumatic stress disorder as to 
result in considerable industrial 
impairment?

(e.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities, speech 
intermittently illogical, obscure, 
or irrelevant; near continuous panic 
or depression affecting the ability 
to function independently, 
appropriately, or effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
work-like setting); inability to 
establish and maintain effective 
relationships?  

(f.)  Is there severe impairment in 
the ability of the veteran to 
establish and maintain effective or 
favorable relationships with people 
due to his post-traumatic stress 
disorder symptoms?  Are his 
psychoneurotic symptoms due to post-
traumatic stress disorder of such 
severity and persistence that there 
is severe impairment in his ability 
to obtain or retain employment?

(g.)  Is the veteran's 
post-traumatic stress disorder 
manifested by total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time and place, memory loss for 
names of close relatives, own 
occupation, or own name?   

(h.)  Are the attitudes of all the 
veteran's contacts except his most 
intimate ones so adversely affected 
by his post-traumatic stress 
disorder symptoms as to result in 
his virtual isolation in the 
community?  Does his post-traumatic 
stress disorder produce totally 
incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities, such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting from 
profound retreat from mature 
behavior?  Is the veteran 
demonstrably unable to obtain or 
retain employment?   
  
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following the aforementioned action, 
the claims of entitlement to an initial 
rating in excess of 30 percent for 
post-traumatic stress disorder for the 
period from May 20, 1996 to February 28, 
2002, and entitlement to an increased 
rating in excess of 50 percent for 
post-traumatic stress disorder 
commencing on March 1, 2002, should be 
considered based on all evidence of 
record.  

6.  If the maximum benefit sought is not 
awarded with regard to the claims, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
psychiatric rating criteria in effect 
prior to November 7, 1996, as contained 
in 38 C.F.R. § 4.132, must be included 
in the Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  The 
case should then be returned to the 
Board for appellate review

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


